ORDER

DARRELL DOWTY, Justice.
This matter was assigned to this Court for further action by the Hon. Chief Justice on February 9, 1999. Upon review of the pleading of the Petitioner- and applicable law the Court FINDS: That jurisdiction of this matter lies, if at all, in the District Court of the Cherokee Nation pursuant to Title 20 CNCA § 24. The Court further finds that the pleading is unsigned, does not conform with Rule 11 of the Federal Rules of Civil Procedure, lacks sufficient information to clearly state a cause of action and to identify the necessary parties to the action.
IT IS THEREFORE ORDERED that the Pleading styled “PETITION FOR WRIT OF CERTIORARI” is hereby or*30dered stricken and the matter is hereby DISMISSED.